Citation Nr: 0526682	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  97-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from June 1960 to March 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In April 
2002, the Board denied service connection for PTSD.  

The Secretary and the veteran (the parties) filed a joint 
motion for remand, citing VCAA.  In January 2003, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
that portion of the Board's April 2002 decision pertaining to 
the denial of service connection for PTSD.  In September 
2003, the Board remanded the claim of service connection for 
PTSD for further development.

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in October 2001.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran's claimed stressors have not been 
corroborated by service records or other credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the September 1995 rating action was 
promulgated did VA in April 2004 provide explicit notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.  The veteran was also informed that he 
should submit any evidence in his possession that pertained 
to his claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the veteran was afforded the 
opportunity to identify information and evidence pertaining 
to the claim and to submit any evidence in his possession.  
In particular, additional VA medical records were obtained.  
The timing-of-notice error was sufficiently remedied by the 
process carried after the VCAA letter so as to provide the 
veteran with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The timing-of-notice 
error was thus nonprejudicial in this case because the error 
did not affect the essential fairness of the adjudication.  
Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- most of the past treatment records with the military and 
all of the VA medical records - have been obtained.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  However, clinical 
records from a in-service hospitalization from January to 
March 1964 were not obtained.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Also, 
private medical records have been obtained.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c).  The veteran was afforded VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

VA obtained recent treatment records.  In addition, the 
September 1995 and December 1999 rating decisions, the March 
1997 and January 2000 statements of the case (SOCs), and the 
August 1997, February 2000, May 2000, and April 2005 
supplemental statements of the case (SSOCs) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  

By a June 2005 letter, the AOJ informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

Service personnel records reflect that the veteran was 
stationed at the Elmendorf Air Force Base in Anchorage, 
Alaska, from June 1962 to July 1964.  His duties at that 
station were the following: program coordination of a service 
club, lodge maintenance man at a ski slope, boat issue clerk, 
ski issue clerk, and recreation specialist at a ceramics 
hobby shop.  His duty at other stations was recreation 
specialist.

Service medical records are negative for a finding or 
diagnosis of PTSD.  The service entrance examination, dated 
in June 1960, shows that psychiatric examination was normal.  
The veteran was hospitalized from January 8, 1962, to March 
17, 1964, at Elmendorf Air Force Base in Alaska.  He 
underwent an open reduction of a dislocation of the left 
shoulder.  The February 1965 separation examination report 
reveals that psychiatric examination was normal.  Nightmares 
off and on were noted.  His neuropsychiatric state was 
assigned a profile of "1."  

In a statement in support of his claim, received in March 
1995, the veteran reported that his best friend, "Swede", 
died at 2:30 a.m. on February 14, 1964, while on the same 
hospital ward with the veteran.  The veteran related that he 
still heard and saw "Swede" bloody and crying.  

In August 1995, M. S., a private psychology intern, stated 
that the veteran had been undergoing psychiatric treatment 
since March 1995.  The diagnosis was PTSD.  

The veteran's private physician, N. T., M.D., by letter dated 
in September 1995, stated that the veteran had been 
undergoing psychiatric treatment since March 1995.  The 
current diagnosis was reported as chronic PTSD.  The letter 
notes the veteran's report of trauma in relation to an 
extended hospitalization during the Vietnam War.  Dr. N. T. 
reported that testing suggested that he was severely 
depressed and anxious.  

In a January 1996 letter, the veteran's private physician, N. 
T., M.D., reported that the veteran had been treated in a 
private psychiatric clinic since March 1995 for PTSD.  The 
letter notes that while hospitalized from March 25, 1964, to 
June 10, 1964, for a shoulder injury, the veteran observed 
dead bodies, maimed soldiers, and friends dying.  Dr. N. T. 
stated that "[h]e considers the hospitalization a traumatic 
event, as corroborated by the content of his flashbacks, 
nightmares, and guilty thoughts.  I concur that his PTSD is 
connected to his military service."  

In a VA outpatient treatment record, dated in August 1996, 
the veteran reported having been assigned to a military 
transport unit in Alaska, with duties to include escorting 
wounded and prisoners from Vietnam, and delivering bodies to 
the forensic unit.  The letter notes the veteran's report of 
having injured his shoulder and head, which resulted in a 69-
day hospitalization following surgery in January 1964.  The 
veteran reported having been in a ward with dead and dying 
around him, including "Swede," "Mo," and "Alaska."  He 
further reported having seen an explosion at Tan Son Nhut.  
The assessment was that the veteran had numerous symptoms 
associated with PTSD, but that the extent to which his 
experience met the criteria for a traumatic event (criteria 
A) as defined by the DSM IV was not clear.  The report notes 
that some of the clinical testing was designed for combat 
exposed veterans while the veteran did not see combat.  
Further exploration of the event was recommended. 

By a letter dated in August 1996, Dr. N. T. reported that the 
veteran had undergone treatment at a private psychiatric 
clinic from March 1995 to June 1996 for PTSD.  He reiterated 
that the veteran's reported symptoms were associated with the 
hospitalization, as well as in association with an explosion 
at a Saigon airfield in September/October 1963, in which he 
observed severed torsos.  The physician stated that the 
veteran's symptoms appeared to stem from traumatic 
experiences encountered during service.  

In a response received in December 1996, the Department of 
the Army U.S. Army & Joint Services Environmental Support 
Group reported that records on file at that facility were 
indexed by personal identifiers, such as names, social 
security numbers, dates, and places of birth.  The letter 
states that the request did not contain sufficient 
information with which to conduct a proper search, 
specifically, a name or social security number of the soldier 
named "Swede", who had allegedly died alongside the veteran 
during his hospitalization.  

By a letter dated in February 1997, the Department of the Air 
Force advised that a request for hospitalization records 
pertaining to the veteran from January 10, 1964, to March 25, 
1964, had been submitted to the National Personnel Records 
Center.  

In a statement received in February 1997, the veteran stated 
that PTSD stressors occurred during his hospitalization at 
the Alaskan Air Command Hospital between January 10, 1964, to 
March 17, 1964.  

By a letter dated in May 1997, the Department of the Air 
Force reported that the National Personnel Records Center 
certified that no records of hospitalization could be found 
pertaining to the veteran for the period from January 10, 
1964, to March 25, 1964.  

In a PTSD questionnaire received in May 1997, the veteran 
reported that his other in-service stressor was being in a 
drug-induced state due to Demerol for 67 days during the 
hospitalization from January to March 1964.

By a letter dated in January 1998, the veteran's private 
treating physician, E.M., M.D., stated that the veteran's 
witnessing of the injuries and deaths of servicemen during 
his recovery following shoulder surgery appeared to be an 
extreme traumatic stressor in which he continued to 
reexperience his hospital stay.  The letter notes that his 
symptoms were felt to be service related.

By a letter dated in January 1998, the veteran's treating VA 
physician, A. A., M.D., reported that the veteran had been 
under his care since November 1996.  He stated that since 
1991, the veteran had been treated for PTSD and 
schizophrenia.  The letter notes the veteran's reported 
history of having been hospitalized during service for a 
shoulder injury.  The veteran stated that during his stay in 
the hospital, he witnessed the deaths of numerous American 
soldiers who had been injured in Vietnam.  The diagnoses were 
PTSD and psychosis, nos (rule out schizophrenia, paranoid 
type).  

The veteran underwent a VA psychiatric examination in 
February 1998.  He reported that his first stressor was 
witnessing dead bodies, maimed soldiers, and dying friends 
during the 1964 hospitalization.  He indicated that his 
second stressor was helping pick up eight bodies after a 
crash of a B52 in Fairbanks, Alaska, and delivering the 
bodies to Anchorage, Alaska.  The examiner determined that 
the veteran did not fully meet the criteria for PTSD and that 
his history was not fully congruent with a diagnosis of PTSD.  
The examiner noted that the veteran's primary stressor, the 
hospitalization, does not fully meet the criteria for PTSD 
because the veteran was not in a role of being personally 
vulnerable to assault.

By a letter dated in May 1998, the veteran's VA case manager 
stated that the veteran arrived at the VA facility in 
February 1998, at which time he was in need of continued 
treatment for PTSD.  It was noted that the need for treatment 
was at least partially due to the terrible stress the veteran 
faced during service.  

By a letter dated in July 1998, Dr. A.A. reported that the 
veteran's in-service stressor of witnessing the injuries and 
deaths of others during his 1964 hospitalization, if true, 
met criteria A for a diagnosis of PTSD.  

In a March 2000 letter, the veteran's VA treatment 
coordinator, reported that the veteran was admitted to the 
PTSD program in May 1998.  He stated that the veteran had a 
history of psychiatric outpatient visits over a number of 
years.  

At his personal hearing before the undersigned Veterans Law 
Judge in October 2001, the veteran testified that he was 
hospitalized for 69 days during service for a shoulder 
operation.  Transcript at 3 (October 2001).  He indicated 
that for about three days during that time his ward was 
inundated with wounded soldiers.  Id.  He stated that the 
most severely wounded were put on his end of the ward.  Id at 
7.  

In an April 2002 statement, the veteran admitted that he had 
lied about being in Vietnam.

VA medical records dated from 2002 to 2004 reflect a 
diagnosis of PTSD.

III.  Service Connection

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

In this case, the record establishes a current diagnosis of 
PTSD and a medical nexus opinion linking such to the 
veteran's reported witnessing of deaths of friends and  
seeing injured soldiers returning from Vietnam.  38 C.F.R. 
§ 3.304(f).  Therefore, the claim for service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the in-service stressor reported by the veteran 
and relied upon by the competent medical professional 
diagnosing PTSD occurred, as substantiated by credible 
supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor.  The Court noted that the evidence necessary to 
establish the existence of a recognizable stressor during 
service will vary depending on whether or not the veteran was 
"engaged in combat with the enemy" under 38 U.S.C.A. 
§ 1154(b) (West 2002) and 38 C.F.R. § 3.304 (2004).  In other 
words, a veteran's bare assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  If the determination of combat status 
is affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressor 
must be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98 (emphasis added).

In the instant case, the record does not reflect that the 
veteran engaged in combat with the enemy.  As the veteran 
admitted in April 2002, he did not serve in Vietnam.  Thus, 
he is not entitled to the provisions of 38 U.S.C.A. § 1154(b) 
(West 2004); § 3.304(f) (2004).  His statement also reflects 
a willingness to not tell the truth, thus rendering him not 
credible.  

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the manual M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a noncombat stressor 
"may be obtained from" service records or "other sources."  
The Court further held that while the M21-1 provisions did 
not expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), established, 
as a matter of law, that "if the claimed stressor is not 
combat-related, [the] appellant's lay testimony regarding the 
in-service stressors is insufficient to establish the 
occurrence of the stressor."  Further, the Court held in 
Moreau, the fact that a medical opinion was provided relating 
PTSD to events the veteran described in service could not 
constitute "credible supporting evidence" of the existence 
of the claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126.  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there were "undisputed, unequivocal" diagnoses of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  In West v. Brown, 7 Vet. App. 
70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of credible 
supporting evidence of a stressor is a matter solely within 
the province of adjudicatory personnel.  That is the issue 
addressed herein.  The Board, insofar as it finds below that 
there is no credible supporting evidence of a stressor, does 
not reach questions of whether the events claimed by the 
veteran were sufficient to constitute a stressor for purposes 
of causing PTSD, or whether the remaining elements required 
to support the diagnosis of PTSD have been met, both matters 
that require competent medical opinions and expertise.

In response to requests, the service department has advised 
VA that in order to be researched, more specifics surrounding 
the death and the incident was necessary, such as the name or 
social security number of soldier, and the date the incident 
occurred.  In order to be researched, incidents must have 
been reported and documented at the time of occurrence, and, 
the veteran must provide adequate information as to the who, 
what, where and when of each stressor.  The veteran in this 
case did not identify specific facts such as the full name or 
social security number of the soldier.  While he did provide 
a first name or nick name, and a specific date and time of 
the alleged death, absent more, the incident is not 
verifiable. 

The veteran has not submitted, and no official agency has 
provided, evidence of a soldier named "Swede," who was 
hospitalized at Elmendorf Air Force Base in Alaska, and died 
on February 14, 1964, nor of soldiers named "Mo" and 
"Alaska," who died between January 1964 and March 1964.  
Similarly, the allegations of seeing others injured from 
Vietnam and the dead and dying contain inadequate information 
to conduct any other search.  There is no other credible 
supporting evidence of these stressors.  The Board notes the 
representative's argument in a June 2003 brief that Pentecost 
v. Principi, 16 Vet. App. 124 (2002) is applicable.  While 
the veteran does not have to provide corroboration of every 
detail, the veteran must still provide some credible 
supporting evidence of a stressor.  Service medical records 
showing the veteran was hospitalized from January 1964 to 
March 1964 is not sufficient corroboration of the claimed 
stressors.

Here, the Board again emphasizes efforts made by RO personnel 
to obtain records that may corroborate his report of an 
incident.  The RO has been unsuccessful in obtaining 
information relevant to the claimed incident.  The veteran 
himself has offered his own statements and testimony in 
support of the alleged stressful event, to include notation 
of such experiences as recorded by medical professionals in 
association with his claim for compensation.  A noncombat 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence that the 
claimed stressors actually occurred.  Cohen v. Brown, supra 
at 20 (citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  
The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

The Board notes that while some physicians have attributed 
the veteran's PTSD to his reported stressful events in 
service, the opinions are based on a history provided by the 
veteran.  Such evidence does not constitute supporting 
evidence of a claimed stressor.  

As to the claimed stressors of being in a Demerol-induced 
state during the in-service hospitalization and participating 
in a crash recovery, there is no credible supporting evidence 
of these stressors.  Service medical records do not reflect 
that the veteran was taking Demerol during his 
hospitalization, and his service personnel records show that 
his duty assignments were in recreation.  In any event, there 
is no medical evidence relating a current diagnosis of PTSD 
to those stressors.

As noted above, our finding that there is no credible 
supporting evidence of an alleged in-service stressor 
obviates the need to address the question of whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  

In regard to his past traumatic experiences while in Vietnam, 
the veteran has admitted that he did not tell the truth.  To 
the extent that an examiner has opined that the veteran has 
PTSD due to his Vietnam experiences, the Board rejects an 
opinion based upon a stressor that did not happen and could 
not have happened.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  In light of the above, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).









ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


